January 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    IN THE INTEREST OF C.D.E., A CHILD

NO. 14-14-00086-CV

                      _______________________________

      This cause, an appeal from the Order Setting Aside Notice of Child Support
Lien and for Release of Child Support Lien, signed November 22, 2013, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Stephen P. Elorriaga.

      We further order this decision certified below for observance.